JS 44 (Rev. 01/29/2018)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS DEFENDANTS

JOSHUA ADAMS 644 DRIGGS AVE, LLC and
CARDINAL PROPERTIES LLC.

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

(b) County of Residence of First Listed Plaintiff BROOKLYN
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

Attorneys (/f Known)

M Sf) Aberaned Ba rttéct'“eey and Telephone Number)
5 West 19th Street, 10th Floor New York, New York 10011
PH:212-433-2554

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
11 U.S. Government 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 O 1 Incorporated or Principal Place O44 04
of Business In This State
4 2 U.S. Government O14 Diversity Citizen of Another State oO 2 O 2 Incorporated and Principal Place O5 5
Defendant (Indicate Citizenship of Parties in Item ILL) of Business In Another State
Citizen or Subject of a oO 3 O 3 Foreign Nation 6 6
Foreign Country
IV. NATURE OF SUIT (Piace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
| CONTRACT TORTS FORFEITURE/PENALTY, BANKRUPTCY OTHER STATUTES ]
1 110 Insurance PERSONAL INJURY PERSONAL INJURY [0 625 Drug Related Seizure (1 422 Appeal 28 USC 158 1 375 False Claims Act
120 Marine 1 310 Airplane (1 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal O 376 Qui Tam 31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157 3729(a))
01 140 Negotiable Instrument Liability 01 367 Health Care/ 01 400 State Reapportionment
O 150 Recovery of Overpayment | (1 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O1 820 Copyrights 01 430 Banks and Banking
O 151 Medicare Act 0 330 Federal Employers’ Product Liability C1 830 Patent O 450 Commerce
O 152 Recovery of Defaulted Liability (1 368 Asbestos Personal O 835 Patent - Abbreviated O 460 Deportation
Student Loans 1 340 Marine Injury Product New Drug Application |( 470 Racketeer Influenced and
(Excludes Veterans) 1 345 Marine Product Liability 1 840 Trademark Corrupt Organizations
01 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY 01 480 Consumer Credit
of Veteran’s Benefits 1 350 Motor Vehicle O 370 Other Fraud 01 710 Fair Labor Standards O 861 HIA (1395ff) 1 490 Cable/Sat TV
1 160 Stockholders’ Suits 1 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923) 1 850 Securities/Commodities/
O 190 Other Contract Product Liability O 380 Other Personal 0 720 Labor/Management 1 863 DIWC/DIWW (405(g)) Exchange
195 Contract Product Liability | 360 Other Personal Property Damage Relations 4 864 SSID Title XVI O 890 Other Statutory Actions
01 196 Franchise Injury 01 385 Property Damage 01 740 Railway Labor Act 1 865 RSI (405(g)) 0 891 Agricultural Acts
0 362 Personal Injury - Product Liability 01 751 Family and Medical 1 893 Environmental Matters
Medical Malpractice Leave Act O 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 790 Other Labor Litigation FEDERAL TAX SUITS Act
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: 1 791 Employee Retirement O01 870 Taxes (U.S. Plaintiff O 896 Arbitration
O 220 Foreclosure 0 441 Voting O 463 Alien Detainee Income Security Act or Defendant) O 899 Administrative Procedure
0 230 Rent Lease & Ejectment 01 442 Employment 01 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land 1 443 Housing/ Sentence 26 USC 7609 Agency Decision
O 245 Tort Product Liability Accommodations O 530 General O 950 Constitutionality of
290 All Other Real Property 1 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: O 462 Naturalization Application
(XK 446 Amer. w/Disabilities -] J 540 Mandamus & Other |01 465 Other Immigration
Other O01 550 Civil Rights Actions
1 448 Education 0 555 Prison Condition
01 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
SX1 Original 112 Removed from O 3 Remanded from 0 4 Reinstatedor © 5 Transferredfrom © 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
42 USC 12181 and 28 CFR Part 36 ADAAG

Brief description of cause:
Violations of the Americans with Disabilities Act Under Title III Action for Injunctive Relief

1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:

VI. CAUSE OF ACTION

 

VIL REQUESTED IN

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes No
VII. RELATED CASE(S)
IF ANY (See insiructions Ge DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
10/01/19 s/ Maria-Costanza Barducci

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

 

APPLYING IFP

JUDGE

MAG. JUDGE
CERTIFICATION OF ARBITRATION ELIGIBILITY

Local Arbitration Rule 83.10 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

I, Maria-Costanza Barducci , counsel for Plaintiff , do hereby certify that the above captioned civil action
is ineligible for compulsory arbitration for the following reason(s):

 

 

monetary damages sought are in excess of $150,000, exclusive of interest and costs,
the complaint seeks injunctive relief,

[| the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:
N/A

RELATED CASE STATEMENT (Section VIII on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section VIII on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that “ A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? [] Yes YI] No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? Cl Yes VY No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? V1 Yes No

C) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County?__ L | es No
(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).
BAR ADMISSION
| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
M Yes oO No

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

O Yes (If yes, please explain MY No

| certify the accuracy of all information provided above.

Signature: sf Maria Costanga Barducc

Last Modified: 11/27/2017
